Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-16 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first antenna array and a second antenna array; antenna positioning circuitry configured to move the first antenna array relative to the second antenna array about a common axis of rotation to facilitate positioning of the first and second antenna arrays in a chosen deployment configuration between a first limit and a second limit; and antenna array control circuitry configured to coordinate operation of the first antenna array and the second antenna array dependent on the chosen deployment configuration; wherein the antenna apparatus is configured to support a plurality of different modes of operation, the plurality of different modes of operation including a relay mode, a point-to-point mode, a point-to-multipoint mode and any combination thereof, and the antenna apparatus being configured to operate in a chosen mode of the plurality of different modes; and wherein the chosen deployment configuration is chosen in dependence on the chosen mode.

Regarding independent claim 15, patentability exists, at least in part, with the claimed features of a first antenna array and a second antenna array, the method comprising: moving the first antenna array relative to the second antenna array about a common axis of rotation to facilitate positioning of the first and second antenna arrays in a chosen deployment configuration between a first limit and a second limit; and coordinating operation of the first antenna array and the second antenna array dependent on the chosen deployment configuration; wherein the antenna apparatus is configured to support a plurality of different modes of operation, the plurality of different modes of operation including a relay mode, a point-to-point mode, a point-to-multipoint mode and any combination thereof, and the method comprising operating the antenna apparatus in a chosen mode of the plurality of different modes; wherein the chosen deployment configuration is chosen in dependence on the chosen mode.
Regarding independent claim 16, patentability exists, at least in part, with the claimed features of first antenna array means and second antenna array means; antenna positioning means for moving the first antenna array means relative to the second antenna array means about a common axis of rotation to facilitate positioning of the first and second antenna array means in a chosen deployment configuration between a first limit and a second limit; and antenna array control means for coordinating operation of the first antenna array means and the second antenna array means dependent on the chosen deployment configuration; wherein the antenna apparatus is configured to support a plurality of different modes of operation, the plurality of different modes of operation including a relay mode, a point-to-point mode, a point-to-multipoint mode and any combination thereof, and the antenna apparatus being 
Claims 2-10, 12-14 depend from claim 1 and are included in the allowable subject matter.
Tietjen (US 2009/0267835), Moon et al. (US 2009/0312057), and Asrokin et al. (US 2014/0103184), Tietjen (US 2008/0136718), Brankovic (US 6198460) and Zafar et al. (US 2007/0013593) are all cited as teaching some elements of the claimed invention including a plurality of first antenna array, a plurality of second antenna array, a control circuitry, as well as, an antenna positioning circuitry therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845